        Case 4:17-cr-00319-JM Document 55 Filed 07/30/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                         Plaintiff

v.                                  Case No.: 4:17−cr−00319−JM

Nathaniel Burroughs                                                            Defendant




                                NOTICE OF HEARING


     PLEASE take notice that a Sentencing has been set in this case for August 1, 2019, at
02:00 PM before Judge James M. Moody Jr. in Little Rock Courtroom # 4A in the Richard
Sheppard Arnold United States Courthouse located at 600 West Capitol Avenue, Little
Rock, Arkansas.



DATE: July 30, 2019                              AT THE DIRECTION OF THE COURT
                                                    JAMES W. McCORMACK, CLERK


                                                      By: Kacie O. Glenn, Deputy Clerk




Electronic copy provided to:

U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
